Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

    PNG
    media_image1.png
    23
    633
    media_image1.png
    Greyscale


The traversal is on the grounds that 
    PNG
    media_image2.png
    59
    717
    media_image2.png
    Greyscale

This not persuasive for one or more reasons shown at page 3 of the previous action. 

Furthermore, rejoinder provision was explicitly noted at page 4 onto page 5.  

Method claims will be rejoined upon the finding of the allowability of product claims.  



This office action takes into consideration extensive discussions with Attorney of Record.  See interview summary filed 10/19/2022.  Subsequent to filing of papers for authorization for internet communication, amended claims were provided informally.  The claims were not in concert with suggestion made in the interview summary because, even though, the amended claims appeared to limit the subject matter around SEQ.ID.NO.3 the claim language with regards to MGS peptide as “ …one or more MGS peptides comprise SEQ ID NO:3…”, is unacceptable for favorable office action.  This is because, for example SEQ.ID.NO.3 is embedded in McGuire’s prior art SEQ.ID.NO.1 (see below for more on McGuire teaching). Also see references cited in interview summary and in US 16629799 office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 4-10, 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the base claim 1 is unclear for the following reasons: 
First of all what and how many of the possibilities of MGS peptides protection sought  for is unclear because of the language ‘combination’ in the claim.  For example, consider a combination of SEQ ID NO:3 and SEQ ID NO:69 and SEQ ID NO:70.  How are these combined, and would the combination be a MGS peptide?  The meaning of the phrase  
    PNG
    media_image3.png
    55
    611
    media_image3.png
    Greyscale
is also vague, because it is unclear whether the combination is a mechanical mixture of, for example, two components, a single MGS peptide and a single cytotoxic agent.  Are these critical limitations combined covalently or non-covalently?  Consider the language of claim 9 limitation of ‘chemically conjugated’.  This means claim 1 includes non-conjugated combinations.  As such base claim is vague as to whether the critical active components/parts are covalently or non-covalently combined together. If covalent link is not included , then  claim 9 would lack of antecedent basis. Such issues are found in other claims.  For example, claim 4 is drawn to ‘biologically active variant’ (of a known B).  While the meaning of ‘biologically active variant’ is commonsense, the structural identity of such variants is/are unclear.  Claim 10 is also confusing.  With broadest reasonable interpretation of claim 10, the language implies PEG is a cytotoxic agent!.  Explicit language for example, A is covalently linked to PEG and the linked PEG is covalently linked to B would be explicit and would be consistent with intended use for the delivery of cargo B by the internalization of A (as per the teachings prior art discussed in section under 35 USC § 112-1).  Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Also see, In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  
The recitation of many terms for intended outcome with generic terms and the open-ended comprising language renders the scope of the claim 1 indefinite. “Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.”  The examiner points out the use of the term "comprising" in the instant Markush groupings causes the claims to be completely open-ended when, as stated above, a Markush grouping is "by its nature" a closed grouping of alternatives. Therefore, the use of “comprising” in the instant Markush-type claims renders the claims indefinite. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims 4-10, 12 and 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for SEQ ID NO:3, its acetylated and pegylated version, does not reasonably provide enablement for the large number of peptide sequences recited as MGS peptides.  The idea that any MGS can be linked to any cytotoxic agent for predictable use is also not enabled.  Even with SEQ ID NO:3, there is no teaching for a mere physical combination of SEQ ID NO:3 and a cytotoxic agent for predictable use.  For components enabled, see claim 12.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to combination of two generically defined variables MGS peptides and cytotoxic agent.  MGS peptides (hereinafter A) are defined 
    PNG
    media_image4.png
    142
    628
    media_image4.png
    Greyscale

Also the term cytotoxic agent (hereinafter B) is generic; B could also be in the form any biologically active derivative of the cytotoxic agent(s).  The scope of possibilities include, A and B independently or any combinations thereof, wherein the combination could be simple mechanical, that is physical mixtures of A and B or by covalent linked A and B.  
Such a wide scope is unsupported in the specification.  The only disclosed relevant  ‘working examples’ are SEQ ID NO:3, acetylated SEQ ID NO:3, and pegylated acetyl SEQ ID NO:3, potentially useful (for delivery of a cytotoxic agent).   Disclosure with respect to possibilities such as in claims 6 and 7 relating to multimerization, for example, of SEQ ID NO:3, cannot be found in the specification.  More specifically, specification speculates on delivery of cytotoxic agents, based on internalization of SEQ ID NO:3 (FHAVPQSFYT) and acetylated SEQ ID NO:3 (see FIG. 6). The idea of internalization of peptides (for delivery of drugs) is not Applicant’s invention.  Specification relies on the teachings of Benezra and McGuire (see below) for the ‘guidance and direction’ needed as per Wands Factor analysis.  Note that the phrase molecular guidance system (MGS), is applicant’s language for peptides such as the previously known SEQ ID NO:1 (more on this below).  Therefore absence of the exact term (MGS) in the state of art teachings discussed below does not negate the prior teachings in this area.  
Benezra, WO 2009089186 teaches peptide-conjugated oligonucleotide for delivery of antisense oligonucleotides into cells.  McGuire (Scientific Reports, 27 March2014, Vol.4, 4480), also teaches similar internalization of peptides for tumor targeting of drugs in the treatment of NSCLC.  See page 4, Fig 2 for conjugation facilitating drug delivery.  McGuire teaching is also invoked here, for its teaching at page 2, Table 1 of many NSCLC binding peptides, which includes instantly disclosed, FIG 6,  MGS peptide, FHAVPQSFYTAP (emphasis added);  FHAVPQSFYTAP (SEQ.ID.NO.1) deleted from originally filed claims and differs from the MGS peptide FHAVPQSFYT (SEQ.ID.NO.3). 
Disclosure with respect to ‘use’ aspect of 112-2, is acknowledged for McGuire’s peptide HCC 15.2, instant SEQ.ID.NO.1, conjugated to the cytotoxic agent saporin  See instant FIG. 9 and FIG. 10.  Again note that SEQ. ID. NO.1 is not claimed. 
FIG 6 shows that acetylation of SEQ. ID..NO. 3 enhances internalization of SEQ. ID..NO. 3.   However, acetylation of peptides result in unpredictable results as taught by McGuire page 7, column B, last full paragraph.  This is an example of unpredictability in the art and is consistent with teachings of Venkatesh and Cannon in the analogous art with regards to small molecules (see below).  McGuire teachings at page 1 last paragraph onto page 2, includes caveats associated with making internalizing peptides for cell targeting.  Further, once identified, use of these peptides depends on the cell lines, and as per McGuire, is also unpredictable, see page 9, column B, lines 3-9.  Therefore as per such state of the art teachings, conjugation of A with B, that is covalent modification, is needed for use of A and B combination.  There is no teachings or citations in the instant disclosure as to whether a physical mixture of A and B would provide for predictable use.  Anticipating that non-covalent combination of A and B would provide for the intended use defies commonsense.  
Biological properties are unpredictable and are ultimately tide to the chemical structure of the active ingredient, as taught in the related, analogous art.  In this case,  biological properties relate to cell penetration/internalization of the combined components making the composition.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in the design of drugs/therapeutic agents  

    PNG
    media_image5.png
    95
    310
    media_image5.png
    Greyscale

With the large number of possibilities for A and B, one of skill in the art would be faced with undue amount of research for predictable use of the combination as recited. 
Note that in University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue.  Applicant’s scope far exceeds this number.  The specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970).  Therefore, one skilled in the art could not make or use the claimed invention without undue experimentation.  

There is no structural guidance such as pharmacophore definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities recited for the combination. Enabling disclosure can be acknowledged for the components of claim 12.  This claim however lacks language for how saporin is linked to the conjugated PEG and contains open-ended comprising language.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-10, 12 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10 of copending Application No. 16629799 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter as explained below:
Instant base claim includes chemical conjugation of MGS peptide(s) to cytotoxic agent (see instant claim 9).  
MGS peptide SEQ ID NO:3 (FHAVPQSFYT) is in both sets of claims, (see claim 6 of ‘799). 
Cytotoxic agents include antibodies.  Trastuzumab, sold under the brand name Herceptin among others, is a monoclonal antibody used to treat breast cancer and stomach cancer.
Therefore critical components limitations of the conflicting claims overlap.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625